Eldridge, Judge.
In Satilla Community Svc. Bd. v. Satilla Health Svcs., 251 Ga. App. 881 (555 SE2d 188) (2001), this Court reversed in part and affirmed in part the trial court’s denial of Satilla Community Service Board’s (the “Board”) motion for summary judgment finding that the Board was entitled to summary judgment on the negligence claims, but not on the contract claims. The Supreme Court granted certiorari and in Satilla Community Svc. Bd. v. Satilla Health Svcs., 275 Ga. 805 (573 SE2d 31) (2002), found “no support in Georgia law for ‘identical reciprocal implied contractual indemnification’ ” and reversed that portion of our opinion affirming thé trial court’s denial of the Board’s motion for summary judgment on the contract claims and held that the Board was entitled to summary judgment on Satilla Health Services (“SHS”) and John F. Michaels’ claims for secondary liability and that the trial court should have dismissed without prejudice the claims of SHS and Michaels that sought direct liability and the claims of C. David Joyner, guardian of the property of Patricia Fields.
Therefore, we vacate that portion of our opinion affirming the trial court’s denial of summary judgment to the Board on-the contract claims and adopt the opinion of the Supreme Court as our own.

Judgment reversed.


Andrews, P. J., and Miller, J., concur.

Whelchel, Brown, Readdick & Bumgartner, Richard K. Strickland, for appellant.
Taylor, Odachowski & Sperry, Philip R. Taylor, Hall, Booth, Smith & Slover, Michael G. Frick, W. Grady Pedrick, John R. Thigpen, Sr, for appellees.